Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants
    PNG
    media_image1.png
    55
    686
    media_image1.png
    Greyscale


Upon further consideration, pending claims 1-8 are examined together.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ebmeier US 20060093675, Meignant WO 1999/055333, Edko WO 2005087270,  Kirschner US 20030180366 and Pauletti US 20040151774

Gel metronidazole, terconazole thickener water bioavailability

Regarding claim 1, Ebmeier discloses a composition having a gel-like consistency (Para. (0024), gel composition) and comprising metronidazole (Para. (0027), The gel composition includes: (a) metronidazole), a physiologically acceptable thickener (Para. (0080).  Suitable thickeners which may be used in the composition of this invention include colloidal alumina), and water (Para. (0091),The preferred gel compositions contain at least about 95% by weight water); but fails to explicitly disclose terconazole, and wherein the amount of terconazole present in the composition is sufficient to enhance bioavailability of metronidazole.
However, Meignant is also in the field of compositions (Meignant, Abstract) and teaches terconazole (Meignant Pg. 2, Para. 9, the composition of the invention comprises a combination of at least two imidazole derivatives exhibiting a reinforcing synergy (potentiation) with respect to the germs responsible for infectious vulvovaginitis and vaginosis; Pg. 2, Para. 10, In a preferred combination, one of the imidazole derivatives is metronidazole and the other is chosen from the group comprising ... terconazole), and wherein the amount of terconazole present in the composition is sufficient to enhance bioavailability of metronidazole (Meignant Pg. 2, Para. 9, the composition of the invention comprises a combination of at least two imidazole derivatives exhibiting a 
The combination of these two imidazole derivatives does, however, typically, of the invention, additive synergy (potentiation), proven by a measurement of MIC (minimum inhibitory concentration) of the active ingredients taken separately and then mixed vis -to different germs).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ebmeier with the amount of terconazole teachings of Meignant. The motivation for doing so would have been to provide reinforced synergy with respect to germs responsible for infectious diseases (Meignant Pg. 2, Para. 9;Pg. 2, Para. 10;Pg. 2, third paragraph from the bottom).

Regarding claim 2, Edko discloses a composition having a gel-like consistency (Pg. 7, Lns. 12-13, The compositions may be in the form of
a pessary, gel) and comprising metronidazole (Claim 1, pharmaceutical composition for topical administration comprising at least one triazole compound active against Candida albicans, in combination with at least one additional anti-vaginitis medicament; Claim 4, wherein said anti-vaginitis medicament comprises ... (b) an anti-protozoa! compound; Claim 9, wherein said antiprotozoal compound is ... metronidazole ), terconazole (Claim 1, pharmaceutical composition for topical administration comprising at least one triazole compound active against Candida albicans, in combination with at least one additional 3,wherein said triazole compound is terconazole. wherein metronidazole is present in a concentration of at least 0.5 weight percent based on the weight of the composition (Pg. 5, Lns. 25-26, The second anti-vaginitis medicament (s) may be present in a total amount of from 0.5 to 10% by weight;
Claim 4, wherein said anti-vaginitis medicament comprises ... (b) an anti-protozoa! compound; Claim 9, wherein said anti-protozoa! compound is ... metronidazole), terconazole is present in a concentration of at least 0.4 weight percent, based on the weight of the composition (Pg. 5, Lns. 17-20, the triazole derivative (s) (e.g. terconazole) may be used in amounts of from 0.1 to 5.0% by weight, preferably from 0.4 to 1.6% by weight, e.g. about 0.8 wt.%),but fails to explicitly discloses physiologically acceptable thickener, water, and the metronidazole is present together with a buffer system which provides a buffered pH value for the composition in the range of about
3. 75 to about 4.25.
However, Kirschner is also in the field of compositions (Kirschner, Para. [0080)) and teaches a physiologically acceptable thickener (Kirschner Para. (0050), "Delivery systems" are a combination of non-active ingredients which serve to solubilize, suspend, thicken; Para. [0062], Exemplary semi-synthetic polymers suitable for use according to the presently claimed invention include carboxymethylcellulose,
hydroxy methylcellulose, hydroxypropyl methylcellulose), water (Kirschner Para. (0055), water, saline, or some other water based medium, often referred to hereafter as a diluent, may be an aspect of the globules of the present invention; Para. (0131], metronidazole and additional components of the internal water-soluble phase are mixed with the purified water), and the metronidazole is present together with a buffer system 
II would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the composition in Edko to include the physiologically acceptable thickener, water, and the metronidazole composition components teachings of Kirschner. The motivation for doing so would have been to provide an essentially pH neutral composition in a form suitable for vaginal delivery (Kirschner Para. [0020];
Para. [0025); Para. [00841).

Regarding claim 3, modified Edko discloses the composition in accordance with claim 2, but fails to explicitly disclose wherein metronidazole and terconazole are present in a mole ratio in the range of about 3:1 to about 4:1, respectively.
However, Pauletti is also in the field of compositions (Pauletti, Abstract) and teaches wherein metronidazole and terconazole are present in a mole ratio in the range of about 3: 1 to about 4: 1, respectively? (Paulelli Para. [0178], Examples of antifungal, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metronidazole and terconazole mole ratio in Edko with the metronidazole and terconazole mole ratio teachings of Pauletti. The motivation for doing so would have been to provide a therapeutically effective amount of a combination of active agents suitable for delivery and thereby affect treatment(Pauletti Para. [0190); Para. [0251]; Para. (0094]).

Regarding claim 4, modified Meignant discloses the composition in accordance with claim 1, but fails to explicitly disclose wherein melronidazole and terconazole are present in a mole ratio of about 3.5:1, respectively.
However, Pauletti is also in the field of compositions (Pauletti, Abstract) and teaches wherein metronidazole and terconazole are present in a mole ratio of about 3.5:1, respectively (Pauletti Para. (0178], Examples of antifungal, antimicrobial drugs are miconazole, terconazole ... metronidazole; Para. (0198),metronidazole (100-10,000 mg) ... terconazole (2-400 mg); 450 mg metronidazole and 400 mg terconazole is equivalent to a metronidazole:terconazole molar ratio of about 3.5:1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the metronidazole and terconazole mole ratio in Meignant with the metronidazole and terconazole mole ratio teachings of Pauletti. The motivation for doing 
Para. (0190]; Para. [0251]; Para. [0094]).

Regarding claim 5, modified Edko discloses the composition in accordance with claim 2, wherein the amount of metronidazole present in the composition is in the range of about 0.75 weight percent to about 1 weight percent, based on the weight of the composition (Pg. 5, Lns. 25-26, The second anti-vaginitis medicament (s) may be present in a total amount of from 0.5 to 10% by weight; Claim 4, wherein said anti-vaginitis medicament comprises ... (b) an anti-protozoa! compound; Claim 9, wherein said anti-protozoa! compound is ...metronidazole) and the amount of terconazole present in the composition is in the range of about 0.6 weight percent to about 1.2 weight
percent, based on the weight of the composition (Pg. 5, Lns. 17-20, the triazole derivative (s) (e.g. terconazole) may be used in amounts of from 0.1 to 5.0% by weight, preferably from 0.4 to 1.6% by weight, e.g. about 0.8 wt.%).

Regarding claim 6, modified Edko discloses the composition in accordance with claim 2, wherein metronidazole concentration is about 0.9 weight percent (Pg. 5, Lns. 25-26, The second anti-vaginitis medicament (s) may be present in a total amount of from 0.5 to 10% by weight; Claim 4, wherein said anti-vaginitis medicament comprises ... (b) an anti-protozoal compound; Claim 9, wherein said anti-protozoal compound is ... metronidazole), terconazole concentration is about 0.8 weight percent (Pg. 5, Lns. 17-
to explicitly disclose the physiologically acceptable thickener is hydroxypropyl methyl cellulose, and the buffer system comprises citric acid and sodium citrate.
However, Kirschner is also in the field of compositions(Kirschner, Para. (0080])and teaches the physiologically acceptable thickener is hydroxypropyl methyl cellulose(Kirschner Para. (0050], "Delivery systems" are a combination of non-active ingredients which serve to solubilize, suspend, thicken; Para. (0062], Exemplary semi-synthetic polymers suitable for use according to the presently claimed invention
include carboxymethylcellulose, hydroxy methylcellulose, hydroxypropyl methylcellulose). and the buffer system comprises citric acid and sodium citrate(Kirschner Para. [0085],Preferred buffer solutions useful in the acidic buffered phase are composed of a weak acid and a salt of the acid or a weak base and a salt of the base. Preferred non-limiting examples of buffer systems useful according to the presently claimed invention are selected from the group consisting ... citric acid/sodium or potassium citrate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition in Edko to include the physiologically acceptable thickener and buffer system teachings of Kirschner. The motivation for doing so would have been to provide an essentially pH neutral composition in a form suitable for vaginal delivery(Kirschner Para. [0020]; Para. (0025]; Para. [0084]).


7, modified Ebmeier discloses a method for treating bacterial vaginosis in a human patient (Para. [0032], method for treating bacterial vaginosis in a human patient) which comprises introducing into the vagina of a patient in need of such treatment the composition of claim 1 (Para. (0032), The method includes intravaginal administration to a patient in need of such treatment an effective amount of the composition of the present invention).

Regarding claim 8, modified Edko discloses treating bacterial vaginosis(Pg. 22, Lns. 4-7, treatment and/or prevention of primary and/or secondary vaginal infections, e.g. mixed vaginal infections such as those associated with acute and recurrent vulvovaginal candidiasis, bacterial vaginosis),but fails to explicitly disclose a method in a human patient which comprises introducing into the vagina of a patient in
need of such treatment the composition of claim 2.
However. Kirschner is also in the field of compositions(Kirschner, Para. [0080])and teaches a method in a human patient which comprises introducing into the vagina of a patient in need of such treatment the composition of claim 2 (Kirschner Para. [0037], method for treating a vaginal disorder comprising: administering to a patient an essentially pH neutral vaginal drug delivery system; Para. (0106],The present
drug delivery systems can be administered into the vaginal cavity by the use of conventional applicators).
It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the delivery method of Edko with the delivery method teachings of Kirschner. The motivation for doing so would have been to provide drug delivery for an extended 

Terconazole and metronidazole are not Applicants invention and are commercially available for the intended use.  
Therefore the position taken is that with the cited prior art in front, one of skill in the art would have reasonable expectation of success in arriving at the instant limitations. 

The following are made of record:
Terconazole is an antifungal drug used to treat vaginal yeast infection https://en.wikipedia.org/wiki/Terconazole 
and so is metronidazole  
https://en.wikipedia.org/wiki/Metronidazole
Terconazole:
Tolman, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, June 1986, p. 986-991
Sood, Infectious Diseases in Obstetrics and Gynecology 8:240-243 (2000)
Metronidazole:
 Borgman, US 4837378, US 6913759

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625